Interim Decision #1919

MATTER OF ALBANO
In Deportation Proceedings
A-17457789

Decided by Board Nevember 15, 1968

Since under 8 CFR 244.1 and 244.2 the authority of a special inquiry officer
to specify a voluntary departure date exists only “when first authorizing
voluntary departure,” the special inquiry officer's denial of a motion to re-
open to fix a new voluntary departure date for respondent was proper, &
voluntary departure date having been specified by him when he initially
granted respondent voluntary departure.

CHARGE:

Order: Act of 1952—Section 241 (a) (2) [8 U.S.C, 1261(a) (2)]—Nonim-
migrant visitor, remained longer.

ON BEHALF OF RESPONDENT: ON BEHALF OF SERVICE:
Julian Soshnick, Esquire R. A. Vielhaber
185 Devonshire Street ‘Appellate Trial Attorney
Boston, Mass. 02110 7

Respondent is a native and citizen of Portugal who entered the
United States on March 18, 1966, as a nonimmigrant visitor for
pleasure, She was authorized to remain until April 80, 1067, Sub-
sequently, deportation proceedings arose under section 241 (a) (2)
of the Immigration and Nationality Act. At the hearing on April
25, 1968, the respondent was granted voluntary departure, in lieu
of deportation. The order granting her voluntary departure was
to be effective on May 25, 1968.

Subsequently, the respondent contracted tuberculosis and be-
came hospitalized, making it impossible for her to depart on the
day designated. Respondent’s counsel then presented a motion to
the special inquiry officer requesting that he vacate and set aside
his previous order aud reopen proceedings to set October 24,
1968, as the new voluntary departure date.

‘The special inquiry officer denied the motion on the ground that
undor 8 CFR 244.1 and 244.9, he was prohibited from avtending
the date of voluntary departure initially set. On appeal counsel

59
Interim Decision #1919

for respondent argues that the special inquizy officer made an er-
voneous interpretation of the regulations and that vacating an
original order and oubstituting 2 now one does not constitute ex-
tending a departure date within the meaning of 8 CFR 244.2.

‘As cited by the special inquiry officer, 8 CFR 244.1 authorizes a
special inquiry officer to specify a departure date only “when first
authorizing voluntary depatrure.” Counsel's request to vacate the
special inquiry officer’s original order relates only to the departure
date and not to the original grant of voluntary departure. Since
the special inquiry officer is restricted to authorizing a date of
departure only when he initially grants voluntary departure,
counsel’s motion, if granted, would in effect give the special inquiry
officer a power that was not givon to him in the cited regulations.

Finally, we do not see what purpose would be served in reopen-
ing proceedings to permit the introduction of medical evidence
concerning the respondent. This would not have any bearing on
the issue of voluntary departure, which in our opinion is the
maximum relief-to which the respondent is entitled.

ORDER: The appeal from the decision of the special inquiry
officer is dismissed.

60
